Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 103 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 _XXX_ on October 14, 2011 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) _XXX_ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 103 to the Registration Statement on Form N-1A for Principal Funds, Inc. ("Registrant") incorporates by reference the Prospectuses, Statement of Additional Information and Part C that are contained in the Registrant's Post-Effective Amendment No. 102, which was filed with the Securities and Exchange Commission on July 11, 2011 (SEC Accession Number 0000898745-11-000480). The sole purpose of this Post-Effective Amendment, which is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, is to extend the effective date of Post-Effective Amendment No. 102 to October 14, 2011. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 21st day of September, 2011. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board September 21, 2011 R. C. Eucher /s/ N. M. Everett President, Chief Executive September 21, 2011 N. M. Everett Officer and Director (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, September 21, 2011 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) /s/ M. J. Beer Executive Vice President September 21, 2011 M. J. Beer (E. Ballantine)* Director September 21, 2011 E. Ballantine (K. Blake)* Director September 21, 2011 K. Blake (C. Damos)* Director September 21, 2011 C. Damos (R. W. Gilbert)* Director September 21, 2011 R. W. Gilbert (M. A. Grimmett)* Director September 21, 2011 M. A. Grimmett (F. S. Hirsch)* Director September 21, 2011 F. S. Hirsch (W. C. Kimball)* Director September 21, 2011 W. C. Kimball (B. A. Lukavsky)* Director September 21, 2011 B. A. Lukavsky (W. G. Papesh)* Director September 21, 2011 W. G. Papesh (D. Pavelich)* Director September 21, 2011 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously filed on December 12, 2008
